Citation Nr: 1214328	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  99-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for fibromyalgia, claimed as a disability of multiple joints.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from June 1950 to January 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal. 

The Veteran's claim, previously characterized as entitlement to service connection for generalized arthritis of multiple joints, was denied by the Board in July 2007. The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in August 2009, the Court vacated the part of the Board's July 2007 decision that denied the claim.  In March 2011, the Board remanded the claim for additional development.  In November 2011, the Board sought a medical opinion from the Veterans Health Administration (VHA).

The Board notes that, after reviewing the evidence of record, the issue of entitlement to service connection for generalized osteoarthritis affecting multiple joints, including the upper spine and neck, both shoulders, both arms, both hands (including the fingers), both legs (including the knees), both ankles, and both feet (including the toes), has been recharacterized as entitlement to service connection for fibromyalgia, as this characterization more accurately reflects the other information of record.  Clemons v. Shinseki, 23 Vet.App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's chronic multiple joint disability has been diagnosed as fibromyalgia.

2.  The evidence of record is at least in equipoise as to whether the Veteran's fibromyalgia was worsened by his service-connected chronic lumbar muscular strain superimposed on degenerative instability. 


CONCLUSION OF LAW

Fibromyalgia is aggravated by the Veteran's service-connected chronic lumbar muscular strain superimposed on degenerative instability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Service connection requires evidence of a current disability, evidence of in-service incurrence or aggravation of an injury or disease, and evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends his symptoms of multiple joint pains, currently diagnosed as fibromyalgia, had its origin during his period of active military service.  It is further contended that fibromyalgia is in some way proximately due to and/or the result of the Veteran's service-connected low back disability.  

The Veteran has been awarded service connection for chronic lumbar muscular strain superimposed on degenerative instability.  To the extent that he associates his fibromyalgia to service or the service-connected low back condition, the Board acknowledges that he is competent to give evidence about what he experienced.  He is competent to report that he has experienced multiple joint or muscle pain.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran, as a layperson, is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding diagnosis and etiology.  Moray v. Brown, 5 Vet. App. 211 (1993).

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's fibromyalgia was aggravated by the service-connected chronic muscular strain superimposed on degenerative instability.  38 C.F.R. § 3.310 (2011).  

The Veteran's service treatment records in August 1950 show complaints of lower back pain, with stiffness in the neck and hamstrings.  An impression of possible inflammatory lesion of the lumbar spine, rule out poliomyelitis, was noted.  

After service, VA outpatient treatment records noted the Veteran's complaints regarding multiple joints, but no confirmed diagnosis was reported.  On VA examination in January 1952, the Veteran complained of pain, stiffness and soreness in the lower back, neck and shoulders.  He also reported aching muscles in the back of his thighs and legs, as well as soreness in the knuckles of his hands.  He was diagnosed with rheumatoid arthritis of the spine.  

On a VA orthopedic examination in May 1980 the Veteran complained of pain in the lower back that spread to his arms and legs.  The fingers in both hands were swollen.  He was diagnosed with osteoarthritis of the cervical spine, low back strain, and rheumatoid arthritis of the lumbosacral spine by history, as it was not found on examination.  A VA orthopedic examination in August 1984, noted a history of rheumatoid arthritis and of swelling in the small joints of the Veteran's hands and wrists, with "no specific signs" of inflammatory joint disease or restriction of motion of any of the Veteran's joints. 

On subsequent VA orthopedic examination in February 1991, the Veteran reported that, while in service, he experienced problems with arthritis of his lower back. However, no peripheral arthritis was noted.  The Veteran denied any neurological symptoms related to his back.  While the Veteran had undergone extensive testing, he had not received a firm diagnosis.  Significantly, it was felt that the Veteran did not have a systemic disease.  While the Veteran complained of aching in both wrists, his left first toe, and right ankle, radiographic studies of the Veteran's pelvis, right and left hand, and wrist were within normal limits.  Rheumatologic examination showed no evidence of active synovitis or joint deformity in any of the Veteran's joints.  The pertinent diagnosis noted was probable degenerative arthritis of both first metatarsophalangeal joints and of both wrists, with no good evidence for any systemic process such as rheumatoid arthritis.  The examiner further noted that the Veteran had multiple tender points consistent with fibromyalgia syndrome, and indicated that he could not rule out a contribution of some soft tissue syndrome, such as fibromyalgia.  

On VA examination in January 1994, the Veteran complained of increasing problems with pains in all his joints, specifically in the knees and hands, with decreasing range of motion.  The examiner noted that the Veteran was in obvious distress at the limits of range of motion exercises.  The Veteran also exhibited difficulty using his hands because of stiffness and was unable to move his extremities with any degree of ease.  He was unable to stand following flexion of his knees without using his hands and arms for support.  The examiner noted that while radiographic findings were consistent with degenerative joint disease of the cervical and thoracic spine, laboratory tests and rheumatoid factors were negative.   

An April 1995 private rheumatologic evaluation report, noted that the Veteran exhibited "what looked like" degenerative disease involving his neck and lower back, with some acromioclavicular degenerative disease in the shoulders.  However, there was "no evidence" of inflammatory arthritis such as rheumatoid disease.  Significantly, following a VA orthopedic examination in May 1997, the Veteran complained of aching all over his body for 20 years, particularly in his hands, toes, elbows, and wrists.  It was noted that the Veteran's previous diagnosis of rheumatoid arthritis "did not seem tenable."  Moreover, following a previous rheumatologic consultation in March 1995, there was no evidence of inflammatory arthritis, such as rheumatoid disease.  The examiner diagnosed degenerative joint disease involving multiple body joints.  

January 1998 clinical treatment notes reflect complaints of muscle cramps.  In September 2000, the Veteran was evaluated for arthritic problems.  The clinician indicated that the Veteran appeared to have had some form of inflammatory back disease in service, most likely ankylosing spondylitis.  

On VA examination in January 2002, the Veteran reported pain, occasional numbness, and stiffness in different parts of his body, to include his neck, lower extremities and upper extremities.  Subjectively, he experienced weakness and easy fatigue throughout the full length of his back.  The examiner determined that the Veteran presented symptoms of fibromyalgia.  The examiner added that fibromyalgia may be an additional diagnosis for his back.  The examiner suggested a rheumatology consultation to determine whether the Veteran suffered from fibromyalgia.  The examiner further stated that if the Veteran did have fibromyalgia, it probably developed in service, and the diagnosis would be in addition to the diagnosed chronic muscular back strain superimposed on degenerative disability.  The examiner indicated that the upper back pain would not be directly related to military service, although it probably represented spreading of the muscular symptoms in the low back to the upper back.  

In March 2011, the Board remanded the claim for the express purpose of having a VA physician render an opinion addressing whether the Veteran suffered from  fibromyalgia, and if so, whether it had its onset during military service, or is secondary to the service-connected chronic lumbar muscular strain superimposed on degenerative instability.  On VA examination in August 2011, the examiner noted joint pain without redness or swelling, and trigger points with muscle pain.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed fibromyalgia.  The examiner attributed the Veteran's complaints of generalized pain to fibromyalgia and opined that the Veteran's fibromyalgia was not related to an in-service condition.  While the examiner reported onset of fibromyalgia in 1980, he also indicated that the Veteran's fibromyalgia first became manifest in the previous 10 years.  The examiner determined that there was no evidence of a relationship between the Veteran's diagnosis of fibromyalgia and the service-connected lumbar strain.  The examiner opined that it was less likely as not that the Veteran's fibromyalgia was proximately due to or the result of the service-connected chronic muscular strain of the lumbosacral spine superimposed on degenerative instability.  The examiner explained that fibromyalgia was not secondary to any condition and the etiology was not known, although genetic predisposition was suspected.  The examiner also diagnosed osteoarthritis due to aging and concluded that the Veteran never had rheumatoid arthritis.  

The examiner, however, did not address whether the Veteran's fibromyalgia was aggravated by the Veteran's service-connected low back disorder.  Additionally, the examiner did not address the discrepancy between his findings on examination and other medical evidence of record, to include the January 2002 VA examiner's opinion relating onset of fibromyalgia in service, or whether the Veteran's complaints of low back pain in service were an early manifestation of the currently diagnosed fibromyalgia.  As such, the Board sought an expert opinion from the VHA as to the nature and etiology of the Veteran's complaints in November 2011.  Significantly, on the question of medical causation, on a secondary basis, the competent medical evidence supports the Veteran's claim.

In an opinion in February 2012, the reviewing VHA physician opined that it was less likely than not that the first clinical manifestations of the Veteran's fibromyalgia occurred during active service.  However, the VHA physician opined that it was at least as likely as not that the currently diagnosed fibromyalgia was aggravated by the service-connected chronic muscular strain superimposed on degenerative instability.  The VHA physician noted that post-service discharge, the Veteran was diagnosed with fibromyalgia in 2002 and 2011.  The VHA physician explained that fibromyalgia was a chronic muscular pain syndrome associated with multiple tender points in the muscles.  It was originally described in the mid 1980's and would not have been diagnosed before that time.  The diagnosis of fibromyalgia was based on the patient's subjective reports of a history of pain and subjective findings of tender muscle points.  Accordingly, there was no absolute objective certainty in a diagnosis of fibromyalgia, and its cause was unknown.  Current medical theories suggested abnormalities in an individual's processing of pain sensations.  In some cases, a patient with fibromyalgia could also be suffering from other problems, such as degenerative disease.  The VHA physician explained that given that pain signals could be amplified by other sources of pain, it was at least as likely as not that the presence of pain from chronic low back muscular strain would aggravate the Veteran's fibromyalgia.  The VHA physician further found that there was no evidence in the records to support a diagnosis of rheumatoid arthritis, and concluded, based on symptoms, physical examinations, and radiologic studies, that the Veteran's diagnosis of degenerative arthritis was typical age-related disease, as opposed to being a consequence of the 1950 back injury incurred in service.  

Accordingly, the VHA physician's opinion supports the Veteran's claim for service connection for fibromyalgia on a secondary basis, that is, that the Veteran's currently diagnosed fibromyalgia is aggravated by the service-connected low back disorder.  The November 2011 VHA physician's opinion is of great probative value.  The opinion was rendered after a review of the claims file, to include the service treatment records, VA medical opinions, and post-service VA and private treatment records.  The opinion is also consistent with the evidence of record and a rationale in support of the opinion was provided.  Moreover, previous VA examinations did not address whether the Veteran's fibromyalgia was aggravated by the Veteran's service-connected low back disorder, and as such there is no competent evidence that contradicts the opinion of the November 2011 VHA physician.  For the foregoing reasons, the claim of entitlement to service connection for fibromyalgia is warranted on a secondary basis.  38 C.F.R. § 3.310.  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a Veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

Based on the foregoing, the Board finds that the evidence supports the Veteran's claim for service connection for fibromyalgia as secondary to the service-connected chronic lumbar muscular strain superimposed on degenerative instability.  As the competent medical evidence of record etiologically links the Veteran's fibromyalgia to the service-connected back disability by aggravation, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and service connection for fibromyalgia is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for fibromyalgia is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


